NO. 12-17-00274-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

MONICA COLEMAN,                                           §    APPEAL FROM THE
APPELLANT

V.                                                        §    COUNTY COURT

EMORY CAPITAL APARTMENTS,
APPELLEE                                                  §    RAINS COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for want of prosecution. See TEX. R. APP. P. 42.3(b).
Appellant, Monica Coleman, perfected her appeal on September 6, 2017. The clerk’s record was
filed on September 11 and Coleman’s brief was due on or before October 11. On October 12,
this Court notified Coleman that her brief was past due. We further notified Coleman that the
appeal may be dismissed for want of prosecution unless a motion for extension of time,
containing a reasonable explanation for the failure to file a brief and showing that Appellee has
not suffered material injury thereby, is filed no later than October 23. On October 23, Coleman
filed a motion for extension of time. We granted the motion and gave Coleman until December
11 to file a brief. When Coleman failed to file a brief, on December 12, this Court notified
Coleman that the appeal would be presented to the Court for dismissal unless a brief was
received on or before December 22, 2017.
         The December 22 deadline has passed and Coleman did not file a brief or a motion for
extension of time. Accordingly, we dismiss the appeal for want of prosecution. See TEX. R.
APP. P. 38.8(a)(1), 42.3(c).
Opinion delivered January 3, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                                   (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          JANUARY 3, 2018


                                        NO. 12-17-00274-CV


                                  MONICA COLEMAN,
                                       Appellant
                                          V.
                              EMORY CAPITAL APARTMENTS,
                                       Appellee


                                   Appeal from the County Court
                             of Rains County, Texas (Tr.Ct.No. 1829)

               THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed for want of
prosecution.
               It is therefore ORDERED, ADJUDGED and DECREED by this Court that the
appeal be, and the same is, hereby dismissed for want of prosecution; and that this decision be
certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.